CONTINUATION SHEET
Continuation of 12. because: Applicant's remaining arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Regarding the rejection over Ogata in view of Iwasaki, Applicant argues that the photosensitive composition does not contain fine transparent particles where Ogata teaches that transparent fine particles adversely affect preservation stability when they are contained in a black photosensitive resin composition citing paragraph [0005] and Comparative Example 3 where the preservation stability is poor. Therefore, Applicant argues Ogata teaches away from including the claimed inorganic particles. 
Examiner respectfully disagrees. First, the particles used in the reference cited in paragraph [0005] are much larger than the particles used in Ogata in view of Iwasaki where the particles are 20 microns or less (see JP 2007-322485 A, paragraph [0037]). It is not clear based on the disclosure in Ogata if storage stability would be an issue with a different particle as taught in Iwasaki. Applicant argues that there would be greater stability issues but provides no evidence to that effect. Further, Ogata states it is preferable for the black photosensitive resin to not contain translucent fine particles ([0029]). However, a preference is not considered to teach away from something that is known in the art. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
One of ordinary skill in the art would be able to balance the need of different properties. The presence of transparent particles may affect storage stability negatively but the desire for increased hardness, controlled linear expansion coefficient, controlled dielectric constant and dielectric loss tangent of the hardening layer may outweigh the risks to storage stability. Examiner would like to further note that there is reason to assume the listed properties are desired above storage stability since Iwasaki which is also to a photosensitive layer specifically desires these properties for its film (Iwasaki, [0143]-[0144]).
Last, Comparative Example 3 is not considered to strengthen Applicant’s argument. Comparative Example 3 is a single example which includes fine particles and has resulting inferior storage stability. However, Examiner would like the note the positive properties taught in Iwasaki for adding the particles, increased hardness, controlled linear expansion coefficient, controlled dielectric constant and dielectric loss tangent of the hardening layer, have not been measured and may outweigh the risks to storage stability. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 
Regarding the surface roughness of the substrate in Ogata, Applicant argues the surface roughness of the claimed film is much higher so there would be no reason to choose a surface roughness in the claimed range. 
Examiner respectfully disagrees. The claimed surface roughness and the surface roughness taught in Ogata overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. Therefore, without evidence of non-obvious the surface roughness is considered prima facie obvious over the teachings in Ogata.
Regarding the rejection over Ozawa in view of Iwasaki, Applicant argues Ozawa does not disclose including an inorganic filler material as set forth in the claimed invention where the amount of particles used is much lower than the claimed amount which supports that there is a fear of aggregation or precipitation with more particles. Applicant further argues, the surface roughness disclosed in Ozawa and the surface roughness claimed do not overlap. 
Examiner respectfully disagrees. Ozawa does not teach what Applicant is arguing and Applicant has failed to provide any evidence to the argued effect. The use of particles in Examples is non-limiting and there is nothing in the teachings in Ozawa which would lead to the assumptions argued by Applicant. Further, Iwasaki is considered to teach a reason to have a greater amount of particles and one of ordinary skill in the art is able to take that teaching and apply it to Ozawa as set for in the Office action dated 8/13/2020 (see paragraph 32).
Further as to the surface roughness, A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Here the difference between a surface roughness of 0.5 microns and larger than 0.5 microns is so close that, one of ordinary skill in the art would have expected films with these close surface roughness values to have the same properties (see Titanium Metals Corp. of America v. Banner,
Regarding claim 17, Applicant argues that claim 17 requires that the photosensitive resin does not contain black pigment but that both Ozawa and Ogata use black pigment in their compositions. 
Examiner agrees that both references disclose the use of black pigment but does not agree that it would not be obvious to change the color of the pigment. Iwasaki discloses using a pigment which may be black or another color (Iwasaki, [0131] and [0147]-[0148]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the photosensitive composition could be the composition described in Iwasaki with an optional colorant which may be a color other than black as a conventionally known composition for a photosensitive resin composition (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783